OPINION
ONION, Judge.
On June 20, 1970, there was presented to this Court a habeas corpus application contending, among other things, that the relator, who had been indicted for murder, was being held without bail by order of the trial court after his retained counsel failed to appear at a setting of the case due to *676illness. The application further pointed out that at the time of such action the relator was on bond, the court previously having determined that the case was a bailable one.
After consideration, the application was denied as to all matters other than whether appellant was entitled to bail and whether the trial court was authorized to revoke bail.
For the purpose of determining these matters the writ of habeas corpus was made returnable to the 185th Judicial District Court of Harris County, Texas, and said court ordered to conduct a hearing to determine all issues with regard to bail raised by the habeas corpus application presented to this Court. Bail was fixed by this Court at the sum of $100,000.00 pending the final disposition of this habeas corpus proceeding.
It now having been made to appear that the relator’s trial on the murder indictment has been concluded with the jury assessing the punishment at life imprisonment, the questions presented are now moot and the application for habeas corpus is dismissed.
It is so ordered.